David Newbern, Justice, dissenting. Arkansas Code Ann. § 5-4-103(a) confers the right of a person convicted of a felony to be sentenced by the jury that found him or her guilty. Subsection (b) of that statute states the exceptions to subsection (a) and, in other than a capital case, allows the court to fix punishment if one of several situations occurs. The majority opinion agrees that one of the expressly stated exceptions must apply in order for the court rather than the jury to determine the sentence. The exception selected by the majority in this case is (b)(3), “The jury fails to agree on punishment.” The only authority cited by the majority opinion as being in support of applying subsection (b)(3) in this case is Clinkscale v. State, 13 Ark. App. 149, 680 S.W.2d 728 (1984). After a jury found Mr. Clinkscale guilty, and while the members of the jury were being polled prior to returning to the jury room for deliberation on the sentence, Mr. Clinkscale urged one of the witnesses to disrupt the proceedings by declaring that a juror was a “prostitute.” After the disruption had occurred, Mr. Clinkscale moved for a mistrial which was denied. The Trial Court admonished the jurors not to allow the disruption to affect their deliberations on the sentence. The jurors returned to the jury room but later informed the Trial Court they had voted unanimously not to pass sentence. The Court of Appeals opinion approved the refusal to grant Mr. Clinkscale’s mistrial motion, noting that the ground for the motion had been created by the defendant. It also approved the sentencing of Mr. Clinkscale by the Trial Court as authorized by Ark. Stat. Ann. § 43-2306 (Repl. 1977), a predecessor of § 5-4-103, which allowed the judge to fix punishment when the jury-failed to agree. In the Clinkscale case, there was deliberation by a jury but no sentence reached by it, apparently for the reason that some of the jurors realized they were irreparably affected by the defendant’s conduct. Whether or not that constituted “failure to agree,” in the sense intended by the General Assembly, it is a far cry from this case in which the jury was dismissed for tainting misconduct of a juror after having been in the jury room for ten minutes. I thoroughly agree with all the cases cited by the majority in which there was sentencing by the court after the jury deadlocked and thus failed to agree, but again, that is precisely the instance in which subsection (b)(3) applies. Had the General Assembly wished to make an exception to jury sentencing in the event of an occasion requiring dismissal of the jury prior to its rendering a sentence, it would have said so. It did not. I respectfully dissent.